DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/25/2022.

Allowable Subject Matter
Claims 1-3, 5-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1 and 14) of the instant application have been amended to recite an invention of configuring a radar system which comprises transmitting devices that are disposed on a first axis, first set of receiving devices are disposed on a second axis, and second set of receiving devices are disposed on the first axis.   
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1 and 14. Specifically, the examiner’s best prior art by Cornic et al (US 2018/0120427 A1) does not teach “a first processing unit, coupled to the plurality of first receiving devices, for performing a first beamforming operation to generate a plurality of first beamforming signals according to the plurality of first digital signals and a first gain matrix; and a second processing unit, coupled to the plurality of second receiving devices, for performing a second beamforming operation to generate a plurality of second beamforming signals according to the plurality of second digital signals and a second gain matrix; wherein the processing device is further arranged to determine an altitude angle of the first object and the second object according to the plurality of first beamforming signals, and to determine a first azimuth angle of the first object and a second azimuth angle of the second object according to the plurality of second beamforming signals.” as recited in claims 1 and 14. 
Therefore, claims 1 and 14 are considered distinct from prior art and are allowable. Since claims 2, 3 and 5-13 are depending on claim 1, and claims 16-22 are depending on claim 14, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631